DETAILED ACTION
	This office action is in response to the Appeal Brief filed on October 27, 2021.  Based on a careful review of the arguments and remarks on pages 6-28, the Examiner is persuaded that the pending combination of features, as a whole and as arranged in the claims, are not obvious based on the requirements of 35 U.S.C. 103 when considering the closest prior art of the current record.  For these reasons, the finality of the office action mailed on April 22, 2021 is hereby withdrawn.
Claims 1-8 and 10-24 remain pending and are now in condition for allowance, with claims 1, 12, and 19 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from dependent claims 6-7, 11, 16, 17, etc. must be shown in the Figures, or these feature(s) canceled from the claim(s).  No new matter should be entered.  None of the drawings show features in which the jacketed optical fiber or the interstitial areas are located outside of the “protective jacket” region.  All Figures 1-10 show the interstitial regions and the optical fibers within the jacket 110/210/310 etc, and not in interstices formed outwardly of the protective jacket region.  
not be held in abeyance.

Allowable Subject Matter
Claims 1-8 and 10-24 are allowed.  Claims 1, 12, and 19 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Varkey US ‘730; Herbst US ‘169; Thompson US ‘464; see also new PTO-892 form reference N to Oestreich DE ‘663) does not expressly teach or reasonably suggest, in combination, each claim limitation as a whole and as arranged in claims 1, 12, or 19.  In particular, the Examiner must consider the context of the drawings and specification for claimed features such as “armor layer”, “sheathed”, bundles”, “jacketed/all-dielectric fiber(s)”, “symmetrically arranged”, and “interstitial areas”, for example.  Although any one structural feature may be found by the closest prior art of the current record, the overall combination of features as a whole and as arranged (in the context of Applicant’s specification) is not found reasonably obvious, with clear motivation and reason to combine different structural features from different prior art references.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for any pending independent claim.  Claims 2-8 and 10-11 depend from independent claim 1, claims 13-18 and 22-24 depend from claim 12, while claims 20-21 depend from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 (see remarks on pages 6-28 filed in the Appeal Brief October 27, 2021) have been considered and are persuasive.  The combined features of each independent claim 1, 12, and 19 are not reasonably suggested, when considering the context of the drawings/specification and these claims as a whole.  For these reasons, the finality of the 35 U.S.C. 103 mailed on April 22, 2021 has been withdrawn.  Pending claims 1-8 and 10-24 are now allowed.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Based on the remarks and comments found in the Appeal Brief (see pages 6-28) filed October 27, 2021, the Examiner is persuaded that a clear prima facie case of obviousness cannot be reasonably presented based on the requirements of 35 U.S.C. 103.  For these reasons, the finality of the office action mailed on April 22, 2021 has been withdrawn.

The Drawings remain objected to as clear subject matter claimed is not shown anywhere in the drawings.  Note, for example, features of dependent claims 6, 7, 11, and 16, 17, which are not shown in the drawings.  There is no clear Figure with interstices and corresponding optical fibers outside
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892 form reference N to Oestreich DE ‘663, which pertains to similar optical fiber(s) LW found in interstices (see Figs. 1-2), but Oestreich does not teach at least “conductor bundles” or the “symmetrically arranged” features in the context of the current claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 19, 2022